Opinion
Pee Cueiam,
We are in accord with the determination of this action in assumpsit and the judgment entered in favor of the defendant is affirmed on the following portion of the able opinion of Judge Lewis :
“This matter comes before the court en banc on the plaintiff’s motion for judgment on an agreed set of facts.
“The defendant company issued a life insurance policy in the face amount of $5,000 on the life of Francis R. Thomas, Jr., effective February 28, 1948.
“His father, Francis R. Thomas, Sr., plaintiff in this action, was named beneficiary.
“The policy contained an accidental death benefit clause providing for an additional $5,000 payment (‘. . . upon receipt at the Home Office of due proof of death of the Insured, while this provision is in effect, as the result, directly and independently of all other causes, of bodily injuries caused solely by external, violent, and accidental means, and that such death shall not have occurred ... as a result of an act of war.’)
“The facts disclose that the Insured became a private in the United States Marine Corps and was killed in Korea on October 27, 1952, while he was attempting to single-handedly storm a series of bunkers and trenches occupied by enemy troops. His immediate death was brought about by being struck with an enemy hand grenade.
“On receiving proof of death of the Insured, the defendant company paid the face amount of the policy, but they refused to pay double indemnity, because they contended that the Insured was killed ‘as a result of an act of war ’
“The plaintiff contends the Insured was not killed by an ‘act of war’ because no war existed between the United States and any other nation. While the plain*502tiff’s counsel admits that the struggle in Korea involved armed conflict between a group of nations, yet he argues it could not be considered a war, because the United States had not formally declared war on the North Koreans or the Chinese Communists.
“In support of this argument, the plaintiff cites the recent case of Julia Beley v. Pennsylvania Mutual Life Insurance Company, a Corporation, 373 Pa. 231.
“We must first determine then what we mean by the term ‘war’.
“While the generally accepted meaning of the word ‘war’ is an armed conflict between two nations, according to the various opinions handed down by the many courts throughout the land, the legal interpretation of the word ‘war’ is not as simple as it would seem. Beginning with the earliest cases, there has been a marked conflict, not only between the different courts, but between judges of the same court, as to the legal interpretation of the word ‘war’.
“In our own state of Pennsylvania, in the Julia Beley case, supra, four justices interpreted ‘war’ to mean one thing and two others gave it an entirely different meaning.
“This difference of opinion is largely due to the fact that the courts from the earliest days recognized that wars fall into one of two classifications. They are either declared or undeclared.
“In the case of Bas v. Tingy, Supreme Court, 1800, 4 Dallas 37, which is one of the earliest cases on the subject, the court points out there may be two kinds of wars which a nation might become engaged in:- — a declared or solemn war, or an undeclared or imperfect war.
“The Court, in discussing the definition of the Avord ‘war’, said: ‘It may, I believe, be safely laid down, that every contention by force between two nations, in ex*503ternal matters, under the authority of their respective governments, is not only war, but public war. If it he declared in form, it is called solemn, and is of the perfect kind; because one whole nation is at war with another; and ail the members of the nation declaring Avar are authorized to commit hostilities against all the members of the other, in every place, and under every circumstances. In such a war all members act under a general authority and all the rights and consequences of Avar attach to their condition.’
‘But hostilities may subsist between two nations more confined in their nature and extent; being limited as to places, persons and things; and this is more properly termed imperfect Avar; because not solemn, and because those who are authorized to commit hostilities, act under special authority, and can go no farther than to the extent of their commission. Still, however, it is public war, because it is an external contention by force, betAveen some of the members of the tAvo nations, authorized by the legitimate powers. It is war between the two nations, though all the members are not authorized to commit hostilities such as in a solemn war, where the government restrains the general power.’
“The Plisa Ann case, 1 Dodson 244, decided in the High Court of Admirality, Great Britain in 1833, stands for the proposition that there may be a war betAveen two countries without having a declaration on either side.
“In the famous Prise Gases, United States Supreme Court, 1862, 2 Black 635, arising out of the Civil War, the majority opinion concurred in by five justices stated that the Civil War Avas a war and the belligerents engaged in actual warfare were entitled to have their rights protected under International Law even though the Government of the United States had not declared war.
*504“The majority opinion stated: ‘A civil war is never solemnly declared; it becomes such by its accidents— the number, power and organization of the persons who originate and carry it on. When the party in rebellion occupy and hold in a hostile manner a certain portion of territory; have declared their independence; have cast off their allegiance; have organized armies, have commenced hostilities against their former sovereign, the world acknowledges them as belligerents, and the contest a war.’
“The minority opinion in which four justices concurred stated: ‘But before this insurrection against established government can be dealt with on a footing of civil war, within the meaning of the law of nations and the Constitution of the United States and which will draw after it belligerent rights it must be recognized or declared by the war making power of the government. No power short of this can change the legal status of the government or the relations of its citizens from that of peace to a state of war, or bring into existence all those duties and obligations of neutral third parties growing out of a state of war.’
“In the case of Hamilton v. McClaughry, 136 Fed. 445, the court held that the Boxer Rebellion in 1900 was a war, although history books have continually referred to it as a rebellion. The court said that a war can be entered into by a sovereign or between sovereign nations without the necessity of a formal declaration.
“In the case of Arce v. State, 202 S. W. 951, the Criminal Court of Appeals of Texas held that the controversy between the United States and Mexico in 1916 constituted war although war had not been declared. The court said: ‘While the invasion of Mexico by Gen. Pershing’s column was not a public or complete war, or not preceded by a declaration of war against Mexico by the United States, it was an act of war and under *505the definitions given by Gen. Crowder and the authorities generally it was technically and within the limited meaning of the word “war”.’ (Emphasis supplied)
“One of the later cases on the subject and which is considered one of the leading cases is the case of New York Life Insurance Company v. Bennion, 158 F. 2nd 260. In that case, the insured was in command of the Battleship West Virginia and was killed at his post of duty during the Japanese attack of December 7, 1941 at Pearl Harbor.
“The New York Life Insurance Company had a life insurance policy on the insured with double indemnity for accidental death to the insured, but excluded from its coverage death resulting from war or any act incidental thereto.
“The company denied liability for double indemnity arguing that whether a country was engaged in war is a question of fact, not to be determined by what Congress has done or not done, but by the fact of whether or not the country was engaged in a shooting war.
“The Circuit Court of Appeals upheld this contention and stated the exemption was applicable on the ground that war in the grim sense of reality did exist on-December 7, 1941 at Pearl Harbor and the parties must have intended such effect from the exclusion clause.
“There was a strong dissenting opinion filed in this case . . .
“While we have seen that some of our cases have held that war may exist without a declaration by Congress, a great number of cases have held that the judicial can only take cognizance of authoritative acts of the political or legislative with respect to war. These cases hold it is not for the courts to determine whether or not a war exists by judicial legislation.
*506“One of the cases that clearly states this view and which has been quoted many times by other courts is the case of Bishop v. Jones, 28 Texas 294. The Court at page 319 states as follows: ‘War in its legal sense has been aptly defined to be the state of nations among whom there is an interruption of all pacific relations and a general contestation of arms authorized by the Sovereign. It is true it may and has frequently in latter times been commenced and carried on without either a notice or declaration. But still there can be no war by its government of which the court can take judicial knowledge, until there has been some act or declaration creating or recognizing its existence by the department of the government clothed with war making power.’
“It was also stated in the same case: ‘War does not exist merely on the suspension of the usual relations of peace. Commerce may be interdicted without producing it. Reprisals and embargoes are forcible measures of redress, but do not per se constitute war. Hostile attacks and armed invasions of the territory or jurisdiction of a nation accompanied by the destruction of life and property by officers acting under the sanction and authority of their government however great and flagrant provocation to war are often atoned for and adjusted without it ensuing.’
“This same reasoning was used by the courts in the following cases:
“Rosenau v. Idaho Mutual Beneficial Association, 145 Pac. 227, although there again there was a very strong dissenting opinion filed in which two judges took the opposite view of the interpretation of the word war; West v. Palmetto State Life Insurance Company, 35 S. E. 2nd 475; Pang v. Sun Life Assurance Company, 14 C. C. H. Life Reports 496; 37 Hawaiian Reports 208; Savage v. Sun Life Assurance Company of *507Canada, 57 F. Supp. 620; Hamilton v. Kentucky Distilleries Company, 251 U. S. 146; United States v. Anderson, 76 U. S. 56; Greenville Enterprises v. Jennings, 41 S. E. 2nd 888, 210 S. C. 163; Mutual Life Insurance Company v. Davis, 79 Georgia App. 340; Boston v. Stoneham, 323 Mass. 626.
“Out of nine serious and extended engagements of force against other nations which our nation became involved in, four were conducted without Congress declaring war at all. The engagements which took place without any Congressional declarations are: The undeclared naval war with France 1798-1800. (This engagement was referred to as an imperfect war, because not solemnly declared in Bas v. Tingy, United States Supreme Court, 1800, 2 Dallas 37). The First Barbary War 1801-05; the Second Barbary War 1815 and the American Mexico Hostilities 1914-17. (These hostilities were declared a war in the case of Arce et al. v. State, Court of Criminal Appeals of Texas, 202 S. W. 951). The engagements where war was declared are: The War of 1812; the Mexican War and the First and Second World Wars. (See Rogers J. C. World Policing and the Constitution, Boston World Peace Foundation 1945, pp. 45 ff).
“It will be noted that the above engagements of force against other nations without a formal declaration of war by Congress have been referred to by the term War by our historians and our courts.
“It becomes very clear then that hostilities between nations can become war whether solemnly declared or not. War of the perfect kind, solemnly declared, is called declared war. War of the imperfect kind that has not been baptized with a name by Congress is known as undeclared war.
“The majority opinion in the case of Julia Beley v. Pennsylvania Mutual Life Insurance Company, a Cor*508poration, supra, on which the plaintiff relies, while contending that ‘war’ as used in the policy means a formally declared war hy Congress, recognized the fact, however, that there are two kinds of wars, declared and undeclared.
“In permitting a recovery on the policy in the Beley case, for the death of the insured in Korea while a member of the armed forces, for the face amount of the policy and double indemnity, under a policy which contained a clause limiting recovery to the return of premiums if the insured engaged in military or naval service in the time of war, the court said: ‘The action being waged in Korea is not a “war” within what may be termed the constitutional or legal sense of that term.’
“It is apparent from reading the opinion of the majority that the court recognized the fact that there were two kinds of war but in interpreting the language contained in the insurance policy they decided that it must be given its constitutional or legal meaning or otherwise the court would be utterly at sea whenever a question arose as to whether certain expeditions in which the United States forces were engaged constituted a war.
“The court concluded in the Beley case that if the insurance company intended that ‘war’ should have a broader connotation than its constitutional or legal intendment, it merely had to add to the term ‘war’ in the contract, ‘declared or undeclared’.
“Since the Beley case, supra, and its companion case, Harding v. Pennsylvania Mutual Life Insurance Company, 373 Pa. 270, 171 Pa. Sup. Ct. 236, were decided, similar cases in other jurisdictions have been decided, which held that the conflict in Korea was a war within the meaning of an insurance clause excluding death from war. Western Reserve Life Insurance *509Company v. Meadows, 152 Texas 559, 261 S. W. 2nd 554; Langlas v. Iowa Life Insurance Company, 245 Ia. 713; Gudewicz v. John Hancock Mutual Life Insurance Company, 122 N. E. 2nd 900 (Mass. 1954); Gagliormella v. Metropolitan Life Insurance Company, 122 F. Supp. 246 (Mass. 1954) ; Carius v. Hew York Life Insurance Company, 124 F. Supp. 388 (Ill. 1954); Christensen v. Sterling Insurance Company, 284 P. 2d 287 (Wash. 1955).
“These cases all have adopted the view that war existed in Korea because the armies of nations were in armed conflict and therefore war existed.
“The Supreme Court of Pennsylvania, while admitting that war in the generally accepted sense did exist, was more concerned with the proper interpretation of the war exclusion clause in the insurance contract, which was the real issue in the Beley case.
“Finding that the term ‘war' for over one hundred fifty years has been classified as declared or undeclared by the various courts throughout the nation, they concluded that the term ‘war’ was ambiguous and should be most strongly construed against the insurance company, whose lawyers drafted the contract.
“In so doing, they concluded that war must be construed in its constitutional and legal sense, which means a formally declared war by Congress.
“The learned Judge Dithrich of the Superior Court, who wrote the opinion in the Harding case, supra, which was affirmed by the Supreme Court of Pennsylvania, had this to say: ‘Since “war” is a word which has been held to import various meanings, it is incumbent upon the insurer to make clear that it applies to undeclared war, as well as to declared war, for even if the action in Korea should be held to be war, it is at most an undeclared war/
*510“It is our opinion that the reasoning of the Supreme Court in the Beley and Harding cases, supra, was not only logical and clear, but the result just.
“Furthermore, we are bound by the decision and must accept the term ‘war’ in its constitutional and legal sense to mean a formally declared war by the authorities authorized to declare war, unless it has been so characterized to impart an entirely different meaning.
“In the instant case, however, the plaintiff’s right of recovery rises or falls on the legal interpretation of the phrase, ‘act of war’. If the Insured came to his death as a result of an ‘act of war’, plaintiff beneficiary cannot recover in the instant case.
“If the term ‘act of war’ is also an ambiguous term and has two or more meanings, it would have to be interpreted most strongly against the defendant insurance company, who drew the contract. Ebbert v. Philadelphia Electric Co., 330 Pa. 257.
“The plaintiff contends the phrase, ‘act of war’, as referred to in the policy, refers to an act pertaining to a formally declared war, and as the Supreme Court in the Beley case has decided the Korean conflict was not a war, not being formally declared, the clause excluding recovery by reason of death caused by an act of war, does not prevent recovery in this case.
“It is our opinion, however, that the term ‘act of war’ is not an ambiguous term. It has been used many times in connection with the description of an attack by the armed forces of one nation against the armed forces of another. It has been used in connection with the attack by the armed forces of one nation against the civilians of another; and it has been used in connection with the invasion of the territory of one nation by the armed forces of another.
*511“These hostile attacks may occur without war being declared formally or informally, and without either country recognizing the existence of a state of war.
“As was stated in the early case of Bishop v. Jones, 28 Texas 294: ‘Hostile attacks and armed invasions of the territory or jurisdiction of a nation accompanied by the destruction of life and property by officers acting under the sanction and authority of their government however great and flagrant provocation to war are often atoned for and adjusted ivithout it ensuing.’
“Hostile attacks of this kind from time immemorial have been referred to as ‘acts of war’. They are acts, which, under International Law, would justify the nation,, whose citizens or armed forces were attacked, or whose territory was invaded, in declaring war on the aggressor nation.
“In Moore’s Digest of International Law, we find the following quotations: ‘Much confusion may be avoided by bearing in mind the fact that by the term war is meant not the mere employment of force, but the existence of the legal condition of things in which rights are or may be prosecuted by force. Thus, if two nations declare war one against the other, war exists, though no force whatever may as yet have been employed. On the other hand, force may be employed by one nation against another, as in the case of reprisals, and yet no state of war may arise. In such a case there may be said to be an act of war, but no state of war. The distinction is of the first importance, since, from the moment when a state of war supervenes third parties become subject to the performance of the duties of neutrality as well as to all the inconveniences that result from the exercise of belligerent rights.’
“It was held by the Criminal Court of Appeals of Texas in Arce et al. v. State, supra, that although there was no declaration of war against Mexico by the Unit*512ed States, the invasion of Mexico by General Pershing’s column was an act of war.
“Very few of the world’s conflagrations of war have been set off by formal declarations of war.
“History reveals that most of the major holocausts of war have been primed by a sneak attack by the armed forces of one nation against the armed forces or civilians of another.
“The sinking of the Lusitania by a German submarine was one of a series of acts of war which preceded the declaration of war by the United States Congress in 1917.
“In declaring war on Germany, April 6, 1917, the joint resolution of Congress said: ‘Whereas the Imperial German Government has committed repeated acts of war against the Government and the people of the United States of America,’
“It was accordingly resolved: ‘that the state of war between the United States and the Imperial German Government which has thus been thrust upon the United States is hereby formally declared.’ 40 Stat. 1.
“The sinking of the Maine in Havana Harbor in 1898 was an act of war, which triggered the opening of hostilities with Spain and culminated in the Spanish-American War.
“The bombing of the United States Gunboat ‘Panay’ by the Japanese on the Yangtze River in China was an act of war, which did not result in the existence of a state of war between the United States and Japan.
“The bombing of Rotterdam, without warning, by the German Air Force in May, 1940, was an act of war preceding the invasion of Holland.
“The bombing of Warsaw by the German Air Force in September, 1939, was an act of war preceding the invasion of Poland.
*513“The bombing of Pearl Harbor by the Japanese on December 7th, 1941, was an act of war which preceded the formal declaration of war by the Congress of the United States.
“In the case of New York Life Insurance Company v. Bennion, 158 F. 2d 260, 262, the Circuit Court of Appeals said: ‘A valid distinction is drawn between an act of war and a state of war, and the attack of December 7th is characterized as an act of war, which did, but not necessarily, eventuate in a state of war. The Panay Incident on the Yangtze Eiver in China is suggested as a comparable act of war which did not eventuate in a state of war.’
“In Pang v. Sun Life Assurance Company of Canada, 37 Hawaiian Reports, 208; 14 C. C. H. Life Cases, 496, in referring to the attack on Pearl Harbor by the Japanese, the Court said: ‘True, the attack by the Japanese air and naval forces on the morning of December 7, 1941, constituted “an act of war”, but an “act of war” and “a state of war” are two different things. An act of war may or may not lead to a state of war.’
“Justice Musmanno in his very excellent and scholarly opinion in the Beley case, supra, made a clear distinction between ‘a state of war’ and ‘an act of war’, when he said: ‘There can be acts of war without there being a state of war. Beley was killed by an act of war but not in a state of war.’
“If it is true that Beley was killed by an act of war, then it would seem that Francis R. Thomas, Jr., the Insured in the instant case, also met his death by an act of war. Both met their death in Korea by enemy action.
“The plaintiff’s counsel agrees that an act of war relates to an act of aggression or hostility committed *514by one nation against another, such as the bombing of Pearl Harbor, or the sinking of the Lusitania, or perhaps, an act of serious sabotage by the agents of one government against another such as might induce a condition of war or a state of war. He argues, however, that the conflict in Korea cannot in any sense be an attack upon the sovereignty or territory of the United States because the military action which took place there was under the guise and authority of the United Nations members in which the various components sent armed units.
“The attack on the Lusitania was not an attack against the territory of the United States and yet it was considered an act of war.
“The attack on the Panay was not an attack on the territory of the United States and yet it was considered an act of war.
“The sinking of the Maine in the Havana Harbor was not an attack against the territory of the United States and yet it was regarded as an act of war.
“Furthermore, the attack on the United States forces in Korea, who were carrying out their committments to the Republic of Korea and the United Nations, was an attack on the sovereignty of the United States.
“The sovereign right of a nation includes the right to enter into agreements with other countries and to carry out those agreements. It was a sovereign act of this country when it entered into the United Nations and agreed to fulfill the pledges of that organization. It was a sovereign act when the United States agreed with Great Britain at the Cairo Conference, and later at Potsdam, to guarantee freedom and protection to the newly-formed Republic of Korea.
“The sovereign right of a nation includes the right to make alliances and to guarantee the freedom of *515other nations if it is to the best interests of the citizens of the nation involved and its territories.
“When the North Koreans and the armies of the Peoples Republic of China by force of arms invaded the territory of the Republic of Korea, which we guaranteed should remain inviolate, they were making an attack on the sovereign power of the United States to lawfully enter into alliances and to carry out its committments to guarantee a peaceful world.
“The capture and search by Great Britain of American ships, and the imprisonment of its seamen, leading up to the War of 1812, was not an attack on the territory of the United States yet they were considered acts of war.
“See the Prise Cuses — United States Supreme Court, supra.
“An act of war may be committed by one nation against the other without a state of war developing between the countries.
“In fact, a whole series of acts of war may be committed, and if the country, whose territory has been invaded, or whose military personnel or civilian population has been attacked, does not resist, a state of war may never develop, either declared or undeclared. This is particularly true when strong nations seek to subjugate weak nations.
“On December 1, 1943, President Roosevelt, General Chiang-Kai-Shek and Prime Minister Winston Churchill declared at the Cairo Conference that they were determined that Korea would become free and independent. This declaration was affirmed in the Potsdam Declaration of July 25, 1945. From that time on, the world knew that the United States and Great Britain and other countries were committed to a policy to guarantee the establishment of a free and independent government in Korea. Furthermore, as a member *516of the United Nations, the United States was obligated to support the newly-formed Republic of Korea, just as Great Britain and France were obligated to come to the aid of Poland when attached by the Germans in 1939.
“When North Korea attached the Republic of Korea which had been formed under the sanction of the United Nations Commission, an act of war was committed against every nation who had guaranteed a free and independent Korea; and, if not then, an act of war was certainly committed against the United States and all other countries aiding in the defense of the Republic of Korea by the Peoples Republic of China, when they crossed the Talu River one million strong and committed an unprovohed attach on the United Nations’ forces.
“Under International Law, such an unprovoked attach would have justified every country whose troops had been attached by the Red Chinese in declaring war upon the Peoples Republic of China.
“Many of the people in this country advocated such a policy and a battle of words still rages as to whether or not the United States Airmen under General MacArthur’s command should have been permitted to bomb supply dumps in Manchuria, which were supplying the Red Chinese armies in Korea. From then on, every rifle and mortar that was fired, every grenade that was thrown, and every bomb that was dropped by Red China was an act of war.
“One hundred thirty-four thousand* American boys *517were killed in the Korean conflict, and by far a large percentage of them came to their death by acts of war by the Eed Chinese.
“The only case we can find involving similar language to the language used in the insurance policy in the instant case is the case of Gagliormella v. Metropolitan Life Insurance Company, 122 F. Supp. 246.
“In that case, the insured was killed in Korea on October 21, 1952, which was four days prior to the death of the Insured in the case at bar.
“In determining that the insured was killed by an act of war and that the beneficiary was not entitled to double indemnity under the accidental coverage, the court stated: ‘It is even clearer that (to use the language of policy 17 989 790A) the insured’s death occurred as a result of an act of war. Under this second policy it would not even be necessary to find that the United States Avas at Avar; it would be quite enough to find that either North Korea or South Korea was at war. See Stankus v. N. Y. Life Ins. Co. And those two powers were surely in a belligerent status.’
“Whether the Insured in the instant case came to his death Avhile engaged in a conflict in which at least two of the belligerents were actually at war, or whether he came to his death while fighting as a soldier in the United States Army in an undeclared Avar, seems of no moment, because an act of Avar has never been specifically identified with either a declared or undeclared Avar.
“As we have seen, an act of war can be committed *518without the act ever culminating in a war either declared or undeclared.
“A whole continuing series of acts of war may be committed by belligerents without either belligerent formally or informally recognizing the existence of a state of war.
“Even the warlike act of an individual soldier under orders of a commanding officer and sanctioned by a recognized government may be classified as an act of war.
“If we were to consider an act of war to be a warlike act committed in carrying on a formally declared war, as advocated by the plaintiff, we would be casting aside the generally accepted definition of an act of war in favor of an entirely new concept of the term.
“If the term ‘act of war’ is ambiguous and can have two meanings, just as the word ‘war’ has, then it would be incumbent on us to construe it most strongly against the insurance company, who drew the contract of insurance, and hold an act of war only has reference to formally declared war.
“Prior court decisions buttressed by historical fact are all exceedingly clear, however, as to the meaning of the term ‘acts of war’, which we have seen has never been specifically associated with a formally declared war.
“According to the agreed statement of facts at the time of the Insured’s death, he was a member of Company ‘C’, First Battalion, 7th Marines, First Marine Division, engaged in combat with the military forces of North Korea and the Chinese Peoples Army.
“From the citation accompanying the awarding of the Navy Cross posthumously given the Insured, his heroism in the particular engagement with the enemy must have been one of the most courageous exploits of the war.
*519“His deeds will be forever enshrined with the records of the noblest and most courageous of the United States Marines.
“Can anyone seriously argue that the Insured did not come to his death by an act of war while fighting for his country?
“His own government recognized the fact that he was killed by an act of war in awarding him the Navy Cross.
“This citation is only awarded to a person ‘who distinguished himself by extraordinary heroism in connection with military operations against an armed enemy.’ (56 Statute 743 U. S. C. A. Section 356).
“We are, therefore, of the opinion that the Insured came to his death through an act of war.”.
Judgment affirmed.

 It would appear that the court inadvertently misstated this statistic. In the agreed statement of facts it was stated that on August 19, 1953, the Department of Defense reported that the United States casualties in the Korean conflict totalled 139,834 of whom 25,604 were killed in action, 103,492 were wounded in action, and 10,748 were missing or captured in action. It may be added that *517it also appeared in tlie agreed statement of facts that from tlie beginning of tlie Korean conflict on June 25, 1950 to the date of the armistice on July 27, 1953 more than 1,000,000 members of the armed forces of tlie United States were engaged in Korea, and the cost of the conflict to the United States was about |22,000,000,000.